Field, J.
I concur with the other judges in-the ■opinion that the judgment in this case should be reversed. But I do not entirely concur in the opinion •which has been delivered by Judge Scott. It seems to me that some of the principles set forth in that opinion are in conflict with the decision of this court in Maile’s Case, 9 Leigh, 661. The case was decided by a very full court, after much debate and deliberation. I was one of the majority of the court which decided it: And I then thought that an opinion founded on mere rumor was a hypothetical opinion, and such as ought not of itself to disqualify a man from giving the prisoner a fair and impartial trial. I yet retain the same opinion: I am not willing to subscribe to principles that appear to me in conflict with the decision of Maile’s Case.
Judgment reversed, and cause sent back for a venire de novo.